UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BOUCHARD TRANSPORTATION CO., INC,

                       Plaintiff,
                                                                            1:19-cv-9559
                             -against-
                                                                              ORDER
 LAUREL SHIPPING LLC and GULF OIL LP,
                                                                          USDC SDNY
                       Defendants.                                        DOCUMENT
                                                                          ELECTRONICALLY FILED
 LAUREL SHIPPING LLC,                                                     DOC #:
                                                                          DATE FILED: 2/26/2020
                       Third-Party Plaintiff,

                             -against-

 M/V ELLEN S. BOUCHARD, IMO No. 8117952, Official
 No. 644590, her engines, apparel, furniture, equipment,
 appurtenances, tackle, etc., M/V MORTON S. BOUCHARD
 JR., IMO No. 9794680, Official No. 1265315, her engines,
 apparel, furniture, equipment, appurtenances, tackle, etc., M/V
 JANE A. BOUCHARD, IMO No. 9269702, Official No.
 1139762, her engines, apparel, furniture, equipment,
 appurtenances, tackle, etc., M/V EVENING STAR, IMO No.
 9629768, Official No. 1234828, her engines, apparel, furniture,
 equipment, appurtenances, tackle, etc.,
                       Third-Party Defendants.




       Third-Party Plaintiff Laurel Shipping LLC’s request for an order directing expedited

relief associated with issuance of warrants of arrest in rem is DENIED.



SO ORDERED.
                                                    _________________________________
Date: February 26, 2020                             MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge
